J-S25013-18


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 DAVID J. MILLSTEIN, T/D/B/A              :   IN THE SUPERIOR COURT OF
 MILLSTEIN & KNUPP                        :        PENNSYLVANIA
                                          :
                    Appellee              :
                                          :
              v.                          :
                                          :
 LAWRENCE R. BURNS, ESQUIRE               :
                                          :
                    Appellant             :        No. 1527 WDA 2017

             Appeal from the Order Entered September 14, 2017
           In the Court of Common Pleas of Westmoreland County
                    Civil Division at No(s): 2866 of 2013


BEFORE: GANTMAN, P.J., PANELLA, J., and OTT, J.

MEMORANDUM BY GANTMAN, P.J.:                        FILED AUGUST 06, 2018

      Appellant, Lawrence R. Burns, Esquire, appeals pro se from the order

entered in the Westmoreland County Court of Common Pleas, which awarded

unpaid legal fees to Appellee, David J. Millstein, t/d/b/a Millstein & Knupp. We

quash the appeal as interlocutory.

      The relevant facts and procedural history are as follows.

         Appellee and Appellant are both attorneys, who are licensed
         to practice law in the Commonwealth of Pennsylvania. In
         the summer of 2007, Appellant organized and administrated
         regularly scheduled poker games in Adamsburg and
         Seward[, Pennsylvania]. During that summer, state police
         simultaneously raided the Seward game and Appellant’s
         home, seizing Appellant’s property, including cash.

         After the raids but before criminal charges were filed,
         Appellant retained Appellee to represent [Appellant] in a
         civil forfeiture matter, through which Appellant sought to
         recover his seized property. Appellant also sought criminal
         representation from Appellee, as Appellant believed criminal
J-S25013-18


        charges were imminent. However, Appellee cautioned that
        he was “not a criminal lawyer” and did “not do criminal
        work,” and thus Appellee agreed to represent Appellant only
        in the civil matter.       The civil representation was
        memorialized in a letter (hereinafter “Agreement”) dated
        August 15, 2007, which was signed by both parties. The
        Agreement cites a $200 per hour fee and the parties agree
        that the Agreement is limited to civil representation.
        Appellee represented Appellant in his civil forfeiture action,
        and was successful in getting Appellant’s property returned
        to him.

        After the civil matter was resolved, Appellant asked Appellee
        to continue to represent [Appellant] in the criminal case.
        Appellee agreed, despite his previous reservations about
        criminal law, as Appellant had convinced Appellee that the
        criminal case was rooted in “civil rights and constitutional
        law,” in which Appellee was experienced. The parties agree
        that they never entered into a new fee arrangement.
        Appellee “assumed [the [fee] arrangement] was going to be
        the same” as it had been in the civil case, and billed the
        criminal matter at $200 per hour. Conversely, Appellant
        testified that, as soon as the criminal representation began,
        he told Appellee he “could not pay him for the criminal
        charges,” and that the two “would have to work something
        out.” However, Appellant insists that he and Appellee never
        reached a “[meeting] of the minds at all” with regard to
        Appellee’s fee. Appellant said their only agreement was that
        Appellee would undertake the case without a clear fee
        arrangement, and that “we hoped eventually down the line
        we would have a meeting of the minds” with regard to
        Appellee’s fee.

        Appellee’s criminal representation lasted until 2010. On
        June 20, 2011, Appellee sent Appellant a single invoice for
        his civil and criminal work, totaling $35,687.05. However,
        Appellee testified that, between December 10, 2008, and
        February 3, 2011, Appellant tendered 14 payments of $250,
        totaling $3,500. Thus, Appellant’s outstanding balance is
        $32,187.05. Appellant “do[es] not question” the amount of
        time Appellee billed, but instead challenges the $200 per
        hour rate, to which [Appellant] insists he never agreed.

(Trial Court Opinion, filed September 14, 2017, at 1-3) (internal citations

                                    -2-
J-S25013-18


omitted).

      On June 10, 2013, Appellee sued Appellant for breach of contract for

failure to pay counsel fees. Appellant filed preliminary objections on July 31,

2013. On August 8, 2013, the court ordered both parties to file briefs before

it ruled on Appellant’s preliminary objections.   Appellee filed an amended

complaint on August 19, 2013. Appellant filed an answer on June 11, 2014,

and an amended answer and a new matter on July 10, 2014. On August 18,

2014, Appellee filed a reply to the new matter. After compulsory arbitration,

on May 24, 2016, the arbitrators awarded Appellee $18,600.00, plus costs.

Appellant timely filed a notice of appeal to the court of common pleas on June

23, 2016. The court held a bench trial on August 30, 2017. On September

14, 2017, the court entered an order directing Appellant to pay Appellee

$17,760.00. Appellant filed no post-verdict motions. Instead, Appellant filed

a pro se notice of appeal on October 12, 2017. The court did not order, and

Appellant did not file, a concise statement of errors complained of on appeal

pursuant to Pa.R.A.P. 1925(b).

      Appellant raises the following issues for our review:

         BY NOT FILING POST-TRIAL MOTIONS REGARDING THE
         ISSUE OF THE COURT’S JURISDICTION AS SEEMS TO BE
         REQUIRED BY PA.R.C.P. 227.1, HAS…APPELLANT WAIVED
         THE ISSUE OF THE JURISDICTION OF THE COURT ON THE
         UNJUST ENRICHMENT AWARD?

         DOES A COURT OF COMMON PLEAS COMMIT ERROR WHEN
         IT AWARDED MONETARY DAMAGES FOR UNJUST
         ENRICHMENT WHEN NO CLAIM FOR UNJUST ENRICHMENT


                                     -3-
J-S25013-18


         WAS CONTAINED AS A COUNT                 IN   THE   WRITTEN
         COMPLAINT BEFORE THE COURT?

         IS AN AWARD FOR UNJUST ENRICHMENT NULL AND VOID
         WHEN THE COMPLAINT CONTAINS NO COUNT EXPRESSLY
         CLAIMING UNJUST ENRICHMENT AND THE COURT HAS NO
         JURISDICTION TO AWARD A JUDGMENT BASED ON THE
         PRINCIPLE OF UNJUST ENRICHMENT?

(Appellant’s Brief at 5).

      As a prefatory matter, we must determine whether Appellant’s appeal

is properly before us.

         “The appealability of an order directly implicates the
         jurisdiction of the court asked to review the order.” Estate
         of Considine v. Wachovia Bank, 966 A.2d 1148, 1151
         (Pa.Super. 2009). “[T]his Court has the power to inquire at
         any time, sua sponte, whether an order is appealable.” Id.
         Pennsylvania law makes clear:

            [A]n appeal may be taken from: (1) a final order or
            an order certified as a final order (Pa.R.A.P. 341); (2)
            an interlocutory order as of right (Pa.R.A.P. 311); (3)
            an interlocutory order by permission (Pa.R.A.P. 312,
            1311, 42 Pa.C.S.A. § 702(b)); or (4) a collateral order
            (Pa.R.A.P. 313).

         Stahl v. Redcay, 897 A.2d 478, 485 (Pa.Super. 2006),
         appeal denied, 591 Pa. 704, 918 A.2d 747 (2007).
         Pennsylvania Rule of Appellate Procedure 341 defines “final
         orders” and states:

            Rule 341. Final Orders; Generally

            (a) General rule. Except as prescribed in
            subdivisions (d), and (e) of this rule, an appeal may
            be taken as of right from any final order of an
            administrative agency or lower court.

            (b) Definition of final order. A final order is any
            order that:


                                     -4-
J-S25013-18


              (1) disposes of all claims and of all parties; or

              (2) [RESCINDED]

              (3) is entered as a final        order    pursuant   to
              subdivision (c) of this rule.

            (c) Determination of finality. When more than
            one claim for relief is presented in an action, whether
            as a claim, counterclaim, cross-claim, or third-party
            claim…the trial court…may enter a final order as to
            one or more but fewer than all of the claims…only
            upon an express determination that an immediate
            appeal would facilitate resolution of the entire case.
            Such an order becomes appealable when entered. In
            the absence of such a determination and entry of a
            final order, any order…that adjudicates fewer than all
            the claims…shall not constitute a final order. …

         Pa.R.A.P. 341(a)–(c). Under Rule 341, a final order can be
         one that disposes of all the parties and all the claims, is
         expressly defined as a final order by statute, or is entered
         as a final order pursuant to the trial court’s determination
         under Rule 341(c). Pa.R.A.P. 341(b)(1)–(3).

In re Estate of Cella, 12 A.3d 374, 377-78 (Pa.Super. 2010) (some internal

citations omitted).

      A verdict entered after trial is not a final order; a judgment entered on

the verdict is the final, appealable order. Billig v. Skvarla, 853 A.2d 1042,

1048 (Pa.Super. 2004); Davanzo v. Finelli, 437 A.2d 995, 996 (Pa.Super.

1981). The entry of judgment on the verdict is a prerequisite to this Court’s

exercise of appellate jurisdiction. Id.

      Instantly, after the court held a bench trial on August 30, 2017, it

entered a verdict as an order in favor of Appellee on September 14, 2017.

Appellant did not file any post-verdict motions.       Instead, Appellant filed a

                                     -5-
J-S25013-18


notice of appeal.   The certified record, however, shows the court had not

entered judgment on the verdict when Appellant filed his notice of appeal or

at any time to date. See Billig, supra. Therefore, this appeal is premature

and we have no jurisdiction to entertain the appeal as filed. See In re Estate

of Cella, supra; Davanzo, supra.       Accordingly, we quash the appeal as

interlocutory and unappealable. See Pa.R.A.P. 341.

      Appeal quashed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 8/6/2018




                                    -6-